DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 2016/0155063) in view of SHISHKIN et al. (US 2018/0293242).

Regarding claim 1, Rich teaches a method of retraining a machine learning algorithm (MLA), the MLA having been trained to classify documents based on features thereof, the MLA being executed on a server, the method being executable by the server, the method comprising: 
accessing, by the server via the communication network, a resource, the resource having a plurality of content items, each content item of the plurality of content items having been submitted by at least one user on the resource ([0017], [0023]); 
identifying, by the server, based on a first set of features, at least one content item of the plurality of content items associated with a document ([0048]) having been presented as a search result by a search engine server in response to a search query ([0040], [0004] “a user searching for a doctor”); 

in response to determining that the document has been misclassified: 
generating, by the server, based on the document, a training object ([0035], [0047]), the generating including labelling the document with an indication of a 
retraining, by the server, the MLA based on the training object ([0053]).

Rich does not explicitly teach labelling the document with an indication of a misclassification.  However, Rich teaches determining a probability score of object belonging to a particular classification.  It is only obvious to conclude that a low probability score for an object that is an indication label of a misclassification.
However, to further obviate such reasoning SHISHKIN discloses labelling ([0153]) the document with an indication of a misclassification ([0089]-[0096]); and retraining, by the server, the MLA based on the training object ([0256]-[0257]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rich to include labelling the document with an indication of a misclassification as disclosed by SHISHKIN.  Doing so would help increasing a likelihood of user interaction with the at least one document (SHISHKIN [0018]).



Claim 15 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 2-11, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich as modified and  in further view of Scofield et al. (US 8,386,509).

Regarding claims 2 and 16, Rich as modified teaches the method and the server, wherein the server is connected to a database; and 
wherein the method further comprises, prior to the accessing the resource: 
acquiring, by the server from the database, a plurality of search queries having been previously submitted on the server by a plurality of users, each search query being associated with a respective set 
acquiring, by the server from the database, for each search query of the plurality of search queries, respective traffic information, the respective traffic information including a respective number of submissions (SHISHKIN [0098]-[0102], [0113]); and 
determining, by the server, based on the respective number of submissions, the search query (SHISHKIN [0114]).
Rich as modified teaches determining user’s access, clicks and interactions with documents, which is construed to be analogous to the respective traffic information.  However, to obviate such reasoning, Scofield discloses respective traffic information, the respective traffic information including a respective number of submissions (C12L10-46, C40L52-67, C61L5-10, C66L59-62, C68L5-7); and determining, by the server, based on the respective number of submissions, the search query (C20L5-14, C54L1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rich to include traffic information as disclosed by Scofield.  Doing so may improve the breadth of keyword association for interest spaces and content sources (Scofield C63L50-52).

Regarding claims 3 and 17, Rich as modified teaches the method and the server, wherein the respective traffic information further includes a respective traffic source (Scofield C22L39-42, F17B, 29); and wherein the determining the search query further comprises determining the resource based on the respective traffic source (Scofield F31B, 32, C25L17-21, C26L1-10).



Regarding claims 5 and 19, Rich as modified teaches the method and the server, wherein the determining the search query based on the respective number of submissions is further based on the respective number of submissions being above a predetermined threshold during a predetermined period of time (Scofield C11L30-32, C12L10-21, C55L53-60).  

Regarding claims 6 and 20, Rich as modified teaches the method and the server, wherein the server is connected to a database; and 
wherein the method further comprises, prior to the accessing the resource: 
acquiring, by the server from the database, a plurality of search queries having been previously submitted on the server by a plurality of users, each search query being associated with a respective set of documents having been presented as search results to respective users of the plurality of users (SHISHKIN [0097]-[0102], Scofield 46L18-58); 
acquiring, by the server from the database, for each search query of the plurality of search queries, respective traffic information, the respective traffic information including a respective number of submissions and a respective traffic source (SHISHKIN [0098]-[0102], [0113], Scofield C61L5-10, C66L59-62, C68L5-7); and 
determining, by the server, based on the respective number of submissions and the respective traffic source, the resource, the resource being associated with at least one query (Scofield F31B, 32, C22L39-42, C25L17-21, C26L1-10).


Regarding claim 7, Rich as modified teaches the method of claim 5, wherein the first set of features comprises: an indication of the search query, and an indication of at least one document of the respective set of documents having been presented as the search results to the search query (Rich [0065], Scofield F17B, 22).

Regarding claim 8, Rich as modified teaches the method of claim 7, wherein the first set of features further comprises a predetermined word list (Rich [0044]-[0046], Scofield C27L65-66).

Regarding claim 9, Rich as modified teaches the method of claim 8, wherein the document is an image; and wherein the set of document features (SHISHKIN [0105]) is a set of image features (Rich [0027], Scofield C20L25).

Regarding claim 10, Rich as modified teaches the method of claim 1, wherein the document being misclassified is indicative of the search result being non-responsive to the search query (Rich [0045], SHISHKIN [0093]).



Regarding claim 14, Rich as modified teaches the method of claim 1, wherein the resource is a social network (Rich [0018], [0023]).

Claims 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich as modified and  in further view of Li et al. (US 2020/0265153).

Regarding claim 13, Rich as modified does not explicitly teach, however Li discloses the method of claim 1, wherein the MLA is a binary classifier ([0015], [0044]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rich as modified to include a binary classifier as disclosed by Li.  Doing so would provide various classifier choices for image classification per user’s design choice.

Regarding claim 9, Rich as modified teaches the method of claim 8, wherein the document is an image; and wherein the set of document features is a set of image features (Rich [0027], Scofield C20L25, SHISHKIN [0105]).  Wherein Li further teaches a set of image features [0040].

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich as modified and  in further view of Lambe et al. (US 2009/0128573).


It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rich as modified to include document being misclassified is indicative of the search result being non-appropriate as disclosed by Lambe.  Doing so would allow companies to establish levels of access control to prevent unnecessary content restriction and help regulate the content that customers and employees access (Lambe [0005]).
NOTE in analogous art US 10176500 discloses claim 12 in C2L56-62, C7L9-15 and likewise obviates the teachings if Rich.

Claims 1 and 15 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 2016/0155063) in view of Perng et al. (US 2007/0260568).

Rich does not explicitly teach labelling the document with an indication of a misclassification.  However, Rich teaches determining a probability score of object belonging to a particular classification.  It is only obvious to conclude that a low probability score for an object that is an indication label of a misclassification.
However, to further obviate such reasoning Perng discloses labelling  the document with an indication of a misclassification ([0061], [0068]); and retraining, by the server, the MLA based on the training object ([0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rich to include labelling the document with an .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	March 28, 2022